Citation Nr: 0026070	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  00-11 733	)	DATE
	)
	)


THE ISSUE

Whether VA has the authority to pay attorney fees resulting 
from a July 1999 regional office (RO) decision where all 
past-due benefits resulting from that decision have already 
been paid.






ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran in this matter served on active duty from 
February 1967 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
following proceedings at the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) relating to claims by the veteran for VA benefits and 
attorney fees associated with those claims.  It is noted that 
in November 1999, the veteran's claims folder was transferred 
from the St. Petersburg RO to the Columbia, South Carolina 
RO.  The claimant in the present case is an attorney who was 
retained by the veteran in February 1996.

By rating decision dated July 1999, the RO granted the 
veteran an increased rating for his psychological disability 
from 50 percent to 100 percent.  In November 1999, the RO 
informed the attorney that they had sent a check to the 
veteran in July 1999 regarding retroactive benefits from the 
July 1999 rating decision, but had not withheld 20 percent of 
the past-due benefits.  

The veteran's attorney appealed the question of whether VA 
had the authority to pay attorney fees where all past-due 
benefits had already been paid.   


FINDING OF FACT

An August 2000 facsimile from the attorney indicates his 
desire to withdraw his appeal with respect to the issue of 
whether VA has the authority to pay attorney fees resulting 
from a July 1999 regional office (RO) decision where all 
past-due benefits resulting from that decision has already 
been paid.



CONCLUSION OF LAW

The attorney has withdrawn his appeal. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200.  A claimant may withdraw his appeal in writing at any 
time before the Board promulgates a final decision. 38 C.F.R. 
§ 20.204.

In his VA Form 9, Appeal to Board of Veterans' Appeals, dated 
April 2000, the attorney requested payment for services for 
past-due benefits from a July 1999 rating decision even 
though the past-due benefits had already been paid.  However, 
in an August 2000 facsimile, the attorney indicated his 
desire to withdraw his appeal with respect to the issue of 
whether VA has the authority to pay attorney fees resulting 
from a July 1999 regional office (RO) decision where all 
past-due benefits 



resulting from that decision has already been paid.  In a 
case such as this, where the claimant has withdrawn his 
appeal, a dismissal of the claimant's appeal is appropriate.


ORDER

This matter regarding eligibility for direct payment of 
attorney fees is dismissed. 




		
	G. H. Shufelt
Veterans Law Judge,
 Board of Veterans' Appeals


 



